Proceeding pursuant to EDPL 207 to review a determination of the respondent Town of Islip, dated January 5, 1988, which, inter alia, found that a public use would be served by the acquisition of the petitioner’s property.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
A review of the record reveals that the condemnation proceedings were not procedurally defective under EDPL article 2. The respondent Town of Islip’s findings and determination fully comply with the requirements of EDPL 204, and are not "irrational, baseless or unreasonable” (Matter of Dowling Coll, v Flacke, 78 AD2d 551, 552). Further, the petitioner’s allegation that the condemning authority failed to comply with ECL article 8 is not subject to judicial review in a *574proceeding pursuant to EDPL article 2 (see, Pizzuti v Metropolitan Tr. Auth., 67 NY2d 1039).
We have considered the petitioner’s remaining contentions and find them to be without merit. Kunzeman, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.